Per Curiam.
This suit was brought to recover damages, for personal injuries to Elizabeth Hall, the infant daughter of Eaymond S. Hall, and for consequential damages to Eaymond S. Hall, as the father of Elizabeth Hall. Elizabeth Hall was a passenger in a jitney bus, which collided with an automobile driven by Louis Eerriero^ one of the defendants. The trial resulted in a verdict and judgment of $5,000 in favor of the infant and $2,500 in favor of the father against all the defendants. A rule to show cause was allowed limited to the question of damages, and also to the question of newlv-discovered evidence as related to the question of damages.
Our examination of the record leads us to the conclusion that the verdicts should not be disturbed, except in one particular. We think, under the evidence, the verdict of $2,500, in favor of the father, Eaymond'S. Hall, is excessive, and should be reduced to $1,500. If he will remit the excess the verdict will stand for $1,500, and the rule to show cause in *147each ease will be discharged, but without costs. Otherwise, the rule will be made absolute as to the plaintiff Raymond S. Hall and discharged as to Elizabeth Hall.'